Citation Nr: 1724922	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-33 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1, 1975, to August 19, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Subsequent to the rating decision, jurisdiction was transferred to the RO in Louisville, Kentucky. 

The matter was before the Board in March 2016, at which time it was remanded for additional development.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDINGS OF FACT

1.  The Veteran is service-connected for low back injury, rated at 40 percent disabling; paralysis of sciatic nerve, right lower extremity, rated at 10 percent disabling; and paralysis of sciatic nerve, left lower extremity, rated at 10 percent disabling.

2.  The Veteran's service-connected disabilities do not meet the requisite schedular percentages.

3.  The evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 416(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Given the Board's grant of TDIU on an extraschedular basis, there is no need to discuss VA's duties to notify or assist in this appeal, or any other due process concerns.  This decision represents a full grant of the benefit sought.

Legal Criteria

A TDIU requires impairment so severe as to render the average person unable to follow a substantially-gainful occupation.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  When a schedular rating is less than total, a TDIU may be assigned when certain schedular criteria are met: if there is only one service-connected disability, it must be rated at 60 percent or more; and if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Veteran is service-connected for low back injury, rated at 40 percent disabling; paralysis of sciatic nerve, right lower extremity, rated at 10 percent disabling; and paralysis of sciatic nerve, left lower extremity, rated at 10 percent disabling.  The Veteran's total disability rating, taking into account the bilateral factor, is 50 percent disabling.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a total rating based on individual unemployability.

However, it is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  Therefore rating boards should submit to the Director Compensation and Pension Service for extra schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  The rating board will include a full statement as to the veteran's service connected disabilities employment history, educational and vocational attainment and all other factors having a bearing on the issue.

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321 , the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996), see also Floyd v. Brown, 9 Vet. App. 88 (1996).  This requires that the Board take into account the Veteran's specific circumstances, including his disability, his employment history, and his education when determining employability. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not sufficient to grant a TDIU.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required for gainful employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background and Analysis

The Veteran filed a claim for TDIU in November 2012, in which he reported that he last worked in 2008 as a cook.  At that time he also indicated that he was attempting to get his GED.  

The file shows that the Veteran's educational history consists of two years of high school education.  The Veteran reported that he was in the slow-learner class, and he has difficulty reading.  As to his occupational history, the Veteran has had a number of jobs; the longest period of employment was with a water company, working on the ground crew and rebuilding filters.  He has worked in the moving industry, but his back disability prevented him from continuing in that line of work.  His most recent employment was as a cook, and he was let go from that job because he could not do the required standing, due to his back condition.

The Veteran was afforded a VA examination in September 2009 for his back.  The examiner noted the effects of the Veteran's service-connected disabilities on occupational activities as: decreased mobility, deceased manual dexterity, lack of stamina, weakness or fatigue, decreased strength in his lower extremities, and pain.  Regarding the Veteran's employment as a grill cook, the examiner noted that the Veteran's back condition caused significant effects on that occupation.  The examiner also noted that the Veteran's service-connected disabilities severely impacted daily activities, particularly grooming and chores. 

The Veteran receives his medical care at VA facilities.  His file is replete with treatment notes since 2008 to the present in which the Veteran reported a 9 or 10 out of 10 constant level of pain.  His back condition is consistently described as chronic.  

In an October 2012 statement in support of claim, his doctor wrote that the Veteran had mechanical low back syndrome and multilevel lumbar spinal degenerative disc disease, which had progressed.  In a December 2012 statement in support of claim, the Veteran's friend describes the Veteran as sluggish due to the pain he endures, as having trouble with balance and falling on occasion, and as having gotten worse since 2006.

The Veteran was afforded a VA examination in December 2012 for his back.  The examiner noted that the Veteran used a rolling walker with a seat due to his back pain and his legs giving out.  The Veteran reported flare-ups with movement, climbing stairs, lying flat, lifting or carrying, twisting, prolonged siting, standing, or walking.  The examiner concluded that the Veteran's back condition would "prevent him from heavy physical labor required to perform the job duties of his chosen profession of cook but he could work in light or sedentary labor that involved sufficient breaks to avoid prolonged standing or sitting."

In May 2014 the Veteran had a neurosurgery consult as a result of an emergency room visit.  The examiner noted a progression of disc disease since a 2012 MRI and noted "chronic left lumbosacral radiculopathies involving primarily L5 nerve roots."

The Veteran was afforded a VA neurological examination in June 2014.  At this examination, the Veteran reported that he experienced seven years of burning pain from his back and to his legs and that because of this pain, his legs "'go out' at random" which has caused him to fall.  The examiner indicated that the Veteran regularly used a cane and walker.  Diagnoses were peripheral neuropathy of the bilateral lower extremities secondary to diabetes mellitus type 2, chronic left lumbosacral radiculopathy at L5 nerve root, no objective evidence of right lumbosacral radiculopathy, and an incidental finding of peripheral vascular disease of bilateral lower extremities.    The examiner found that the Veteran's peripheral neuropathy impacted his ability to work.  He stated that
The veteran is not currently working and last worked as a cook for a university in September 2009.  He quit working since he was let go.  It is my medical opinion that the veteran has mild functional limitations when considering his service connected and claimed conditions of neurologic manifestations of the left lower extremity and neurologic manifestations of the right lower extremity.  There are confounding conditions of diabetic peripheral neuropathy of bilateral lower extremities, peripheral vascular disease of bilateral lower extremities and left lumbosacral radiculopathy.

In the March 2016 remand, the Board found sufficient evidence to direct the AOJ to refer the case to the Director of Compensation and Pension Service (Director) for extraschedular consideration of a TDIU.

In June 2016, the Veteran's claim was sent to the Director of the Compensation and Pension Service.  The Director determined that the Veteran's disabilities were not of the severity to warrant entitlement to TDIU on an extraschedular basis.  The Director relied upon the December 2012 VA examiner's conclusion that the Veteran could work in light or sedentary labor that involved sufficient breaks to avoid prolonged standing or sitting.  The Director did not include in his discussion the Veteran's service-connected bilateral lower extremity sciatic nerve disability. 

The Board finds that the evidence supports the claim for a TDIU rating.  As noted above, the Veteran has a tenth grade education and has previously worked in physical labor or as a cook.  As indicated by the September 2009 and the December 2012 VA examiners, the Veteran is unable to perform manual labor or work as a cook due to his service-connected disabilities.  Likewise, the June 2014 found that the Veteran's disabilities affected his ability to work.  Additionally, although the December 2012 VA examiner opined that sedentary employment would be possible as long as the Veteran could take sufficient breaks to avoid prolonged standing or sitting, the Board finds that in light of the Veteran's educational history, the Veteran does not possess the skills necessary to work in sedentary employment.  As such, the Board finds that the evidence supports the award of a TDIU rating.


ORDER

Entitlement to TDIU, on an extraschedular basis, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


